Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00262-CV

                                  IN THE MATTER OF R.C.

                       From the 436th District Court, Bexar County, Texas
                                Trial Court No. 2018JUV01596
                          The Honorable Lisa Jarrett, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the court’s Waiver of Jurisdiction and
Order of Transfer to Criminal Court is VACATED, and this cause is REMANDED to the 436th
District Court.

       SIGNED August 28, 2019.


                                                  _____________________________
                                                  Irene Rios, Justice